Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Reasons for Allowance

Claims 1 –20    are Allowed over prior art.

The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the underline limitations within the independent claims,

Regarding Claim 1,
A method comprising: receiving a vehicle-to-everything (V2X) message that describes an object that is within proximity of an ego vehicle; generating a set of data-to-camera (D2C) filters that are specific to the object described by the V2X message by: determining where the object is expected to appear in an initial image, generating a first D2C filter for an object type, and generating a second D2C filter for an object location based on where the object is expected to appear in the initial image; applying the set of D2C filters to image data that describes the  initial image of the object; and generating a modified image, based on applying the set of D2C filters to the image data, wherein the modified image includes an indication of (1) a location and a size of the object in the initial image and (2) a type of object in the initial image.  


Regarding Claim 9,
A system for an ego vehicle, comprising: a processor; and a non-transitory memory storing computer code which, when executed by the processor, causes the processor to: receive a vehicle-to-everything (V2X) message that describes an object that is within proximity of an ego vehicle; generate a set of data-to-camera (D2C) filters that are specific to the object described by the V2X message by: determining where the object is expected to appear in an initial image, generating a first D2C filter for an object type, and generating a second D2C filter for an object location based on where the object is expected to appear in the initial image; apply the set of D2C filters to image data that describes an initial image of the object; and  generate a modified image, based on applying the set of D2C filters to the image data, wherein the modified image includes an indication of (1) a location and a size of the object in the initial image and (2) a type of object in the initial image.  


 Regarding Claim 15,
A computer program product comprising a non-transitory memory storing computer-executable code that, when executed by a processor, causes the processor to: receive a vehicle-to-everything (V2X) message that describes an object that is within proximity of an ego vehicle; generate a set of data-to-camera (D2C) filters that are specific to the object described by the V2X message by: determining where the object is expected to appear in an initial image, generating a first D2C filter for an object type, and generating a second D2C filter for an object location based on where the object is expected to appear in the initial image; apply the set of D2C filters to image data that describes an initial image of the object; and generate a modified image, based on applying the set of D2C filters to the image data, wherein the modified image includes an indication of (1) a location and a size of the object in the initial image and (2) a type of object in the initial image.  



Regarding Claim 1: Claim 1 is   rejected over   SHAMBIK et al. (USPUB 20170154241) in view of Sathyanarayana et al. (USPUB 20180075309) teaches A method comprising: receiving a vehicle-to-everything (V2X) message that describes an object that is within proximity of an ego vehicle; generating a set of data-to-camera (D2C) filters that are specific to the object described by the V2X message by: … applying the set of D2C filters to image data that describes the  initial image of the object; and generating a modified image, based on applying the set of D2C filters to the image data, wherein the modified image includes an indication of (1) a location and a size of the object in the initial image and (2) a type of object in the initial image.  limitations (detailed rejection of the claim mentioned within Office Action dated 02/03/2021) within claim 1,  but does not teach the limitations  within the objected allowable claim 4 ( mention within Office Action dated 02/03/2021)  and incorporated to claim 1 “determining where the object is expected to appear in an initial image, generating a first D2C filter for an object type, and generating a second D2C filter for an object location based on where the object is expected to appear in the initial image;”
 

Regarding Claim 9: Claim 9 is   rejected over   SHAMBIK et al. (USPUB 20170154241) in view of Sathyanarayana et al. (USPUB 20180075309) teaches A system for an ego vehicle, comprising: a processor; and a non-transitory memory storing computer code which, when executed by the processor, causes the processor to: receive a vehicle-to-everything (V2X) message that describes an object that is within proximity of an ego vehicle; generate a set of data-to-camera (D2C) filters that are specific to the object described by the V2X message by: … apply the set of D2C filters to image data that describes an initial image of the object; and  generate a modified image, based on applying the set of D2C filters to the image data, wherein the modified image includes an indication of (1) a location and a size of the object in the initial image and (2) a type of object in the initial image.  limitations (detailed rejection of the claim mentioned within Office Action dated 02/03/2021) within claim 9,  but does not teach the limitations  within the objected allowable claim 12 ( mention within Office Action dated 02/03/2021)  and incorporated to claim 9 “determining where the object is expected to appear in an initial image, generating a first D2C filter for an object type, and generating a second D2C filter for an object location based on where the object is expected to appear in the initial image;”

Regarding Claim 15: Claim 15 is   rejected over   SHAMBIK et al. (USPUB 20170154241) in view of Sathyanarayana et al. (USPUB 20180075309) teaches A computer program product comprising a non-transitory memory storing computer-executable code that, when executed by a processor, causes the processor to: receive a vehicle-to-everything (V2X) message that describes an object that is within proximity of an ego vehicle; generate a set of data-to-camera (D2C) filters that are specific to the object described by the V2X message by:… apply the set of D2C filters to image data that describes an initial image of the object; and generate a modified image, based on applying the set of D2C filters to the image data, wherein the modified image includes an indication of (1) a location and a size of the object in the initial image and (2) a type of object in the initial image. limitations (detailed rejection of the claim mentioned within Office Action dated 02/03/2021) within claim 15,  but does not teach the limitations  within the objected allowable claim 18 ( mention within Office Action dated 02/03/2021)  and incorporated to claim 15 “ determining where the object is expected to appear in an initial image, generating a first D2C filter for an object type, and generating a second D2C filter for an object location based on where the object is expected to appear in the initial image;”

3.	The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above. 

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion



5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571) 272-9799 and FAX number (571) 273-9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3024.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637